Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “unit” in claims 3-4 and 6-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically in line 2 of claim 16, “the network” is indefinite because it lacks antecedent basis.  In lines 11-12 of claim 16, “the second network” is indefinite because it lacks antecedent basis.  In the antepenultimate line through the penultimate line of 16 “the plurality of adjacent devices” is indefinite because it lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 4, 6, 7, 9-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tennent (US 2009/0310290) in view of Akitomo (US 2012/0242893).

As per claim 3 Tennent depicts in figures 1-5 and discloses: An interactive image display for use with clothing, the system comprising: devices 40 { figure 2 }each including at least one display member 16 { figures 1 & 2} mounted on the clothing surface for selectively emitting light and a controller 12 { figure 1 } connected to a power source 18 , the controller 12 having a communication unit 24  { Note: the interpretation of communication unit based on the paragraph [0037] of the instant specification is as follows:  In order to do so, the controller 14 typically includes a microprocessor 60 controlling the at least one display member 12, and connected to a communication unit or module 18 (for communication with a PDA 30, the control unit 40 or a Wi-Fi unit 50). Also note, System 10 of Tennent is not unlike the unit 40 or device 10 disclosed in the instant specification. }, the controller 12  being electrically connected to the at least one display member 16 { figure 1 }; an external operator network 26  wirelessly connected to the communication unit 24; and location units 20  { Note: the interpretation of location unit based on the paragraph bridging pages 5 and 6 of the instant specification is as follows:  The location unit 20' could be located in a  personal digital/electronic assistant (PDA) 30 (smart phone, tablet or the like) connecting to a device 10, or in a seat used by the user of a device 10, or provided from an application (within the PDA 30) . . . Also note, system 10 of Tennent is not unlike the unit 40 or device 10 disclosed in the instant specification.} each location unit 20 being wirelessly connected to the corresponding controller 12 { [0027] In more restrictive items of clothing such as baby-Ts and snug shirts the GPS 20, and antenna 24 can be separated into a standalone Bluetooth device to be stored elsewhere such as a purse or pocket. The content and GPS tracking information will be beamed from this secondary unit over the Bluetooth protocol to the processor 12 for direct display.} , each location unit 20  providing a location of a corresponding device 40  within a pre-determined zone { [0029] Utilizing GPS data, the server 28 can determine the general geographical area of the person wearing a display and provide targeted advertising relative to near by businesses. This provides a number of marketing opportunities, for example, an advertising rate for both the company being advertised and the person wearing the display clothing can be established based on various factors such as the population density of the area. } to the corresponding controller 12 and/or the external operator network 26. 

As per claim 10 Tennent depicts in figures 1-5 and discloses:     A image display system, the system comprising: a) one devices 40 having one or more image display members 16; b) a powered controller 12; c) a communication unit 24 { Note the interpretation of communication unit based on the paragraph [0037] in the instant specification as follows:  In order to do so, the controller 14 typically includes a microprocessor 60 controlling the at least one display member 12, and connected to a communication unit or module 18 (for communication with a PDA 30, the control unit 40 or a W-Fi unit 50). }; d) a first location unit 20; e) location unit 20 { Note the interpretation of location unit based on the paragraph bridging pages 5 and 6 in the instant specification is as follows:  The location unit 20' could be located in a  personal digital/electronic assistant (PDA) 30 (smart phone, tablet or the like) connecting to a device 10, or in a seat used by the user of a device 10, or provided from an application (within the PDA 30) . . . }; f) a control unit 28; and g) a network 26 interconnecting the interactive electronic clothing devices 40, the powered controller 12, the communication unit 24, the first location units 20, the control unit 28; the network 26 being configured such that in response to a signal communicated between the first location units 20 to the communication unit 24, the powered controller 12 activates the one or more interactive electronic clothing devices 40 to display an image or a portion thereof on the one or more image display members 16.

As per claim 11 Tennent discloses:   The system, according to claim 10, in which the first controller 12, the first and second location units 20 providing a location of a corresponding device 40 within a pre-determined zone to the corresponding controller 12 and/or the external operator network 26, 

As per claim 16 Tennent discloses insofar as the claims are definite and understood:  A system for displaying a single image or a portion thereof, the network comprising:  a) at least one interactive wearable electronic clothing device 40 mounted on an item of clothing { [0016] An example of suitable clothing would be a jacket or vest. } for displaying the single image { See claim 2 of Tennent } or the portion thereof, the clothing device 40 having at least one image display member 16, 4Serial No.: US 15/731,072 i) a first network {Note: “a first network” is shown in figure 1 has the connections between elements 12, 14, 16, and 18 for example } having a powered controller 12 electrically connected to the interactive electronic clothing device 40 to selectively control light emission from the at least one image display member 16, ii) a first location unit 20 wirelessly connected to the powered controller 12; and b) an external operator network 26 located away from the at least one interactive wearable electronic clothing device 40 and wirelessly connected thereto { [0014] Processor board 12 also comprises a wireless antenna 24 for receiving and sending information to network 26. Network 26 may be any form of wireless network.}, the second network having a control unit, the control unit being connected to a location unit 20 { [0027] In more restrictive items of clothing such as baby-Ts and snug shirts the GPS 20, and antenna 24 can be separated into a standalone Bluetooth device to be stored elsewhere such as a purse or pocket. The content and GPS tracking information will be beamed from this secondary unit over the Bluetooth protocol to the processor 12 for direct display.}, the first location units 20 being located to provide a location of the clothing device 40 within a pre-determined zone to the powered controller 12 and to the external operator network 26, wherein each of the at least one display members 16 being configured to display the single image or the portion thereof, 

Regarding claims 3, 10-11 and 16 Tennent is silent as to: a plurality of adjacent interactive electronic clothing devices and location units. 

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to duplicate the interactive electronic clothing devices and location units of Tennent.   The rationale is as follows: one of ordinary skill in the art at the time the invention was effectively filed 

Regarding claims 11 and 16 Tennent is silent as to: Tennent is also silent as to each display member being configured to display a portion of a larger image displayed by the plurality of display members, and the portion of the larger image depending on the respective location of each device relative to the others of the plurality of adjacent devices so that the displayed larger image does not change when the respective location of each device changes.  With respect to claims 11 and 16 Akitomo shows in figures 4-7 and discloses:  that each display member is configured to display a portion of a larger image displayed by the plurality of display members and the portion of the larger image depending on the respective location of each device relative to the others of the plurality of adjacent devices.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have each display member of Tennent configured to display a portion of a larger image displayed by the plurality of display members, and the portion of the larger image depending on the respective location of each device relative to the others of the plurality of adjacent devices as taught by Akitomo.   The rationale is as follows: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to have each display member configured to display a portion of a larger image displayed by the plurality of display members, and the portion of the larger image depending on the respective location of each device relative to the others of the plurality of adjacent devices so that “the multi-display system, a video image or video images can be displayed with the display layout changed automatically in accordance with external environment including the number 

As per claim 4 Tennent depicts in figures 4-5 and discloses: The system of claim 3, wherein the each display member 16 includes a pixel-screen area for displaying each portion of the larger image. 

Regarding claims 6 and 18, Tennent is silent as to the predetermined zone being a grandstand of a stadium having a plurality of seats with the location of each device corresponding to a respective one of the plurality of seats.  Official notice is taken of that grandstands in stadiums is notoriously old and well known.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to determine the predetermined zone of Tennent to be a grandstand of a stadium. The rationale is as follows: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to determine a predetermined zone to be a grandstand of a stadium because utilizing GPS data to determine the general geographical area of the person wearing interactive electronic clothing device includes grandstands in stadiums.

As per claim 7 Tennent depicts in figure 1 and discloses: The system of claim 3, wherein the external operator network 26 includes a control unit 28 { Note the interpretation of communication unit based on the paragraph [0034] as follows:  The control unit 40 of the external operator network 100 could be, for example, the production control or any organization, for them to be in a position to transmit a larger, yet coherent image to the different devices 10. } connected to the each interactive electronic clothing device 40. 

As per claim 9 Tennent discloses: The system of claim 3, wherein the external operator network 26 includes a Wi-Fi unit connected to the each interactive electronic clothing device 40. { [0023] Wireless data communication will be sent using Antenna 24 over networks using protocols such as IEEE 802.11, Code Division Multiple Access (CDMA), Global System for Mobile Communication (GSM), or General Packet Radio Service (GPRS). The protocol selected would typically be based upon the most cost effective gateway.}

As per claim 12 Tennent discloses:  The system, according to claim 10, in which one of the image display members 16 is mounted on a front portion of the clothing. { figure 2 }

As per claim 14 Tennent depicts in figure 1 and discloses:  The system, according to claim 10, in which wires connect the powered controller 12 of the image display members 16.

As per claim 15 Tennent discloses:  The system, according to claim 10, further includes a WiFi unit wirelessly connected to the network 26 and the communication unit 24. { [0023] Wireless data communication will be sent using Antenna 24 over networks using protocols such as IEEE 802.11, Code Division Multiple Access (CDMA), Global System for Mobile Communication (GSM), or General Packet Radio Service (GPRS). The protocol selected would typically be based upon the most cost effective gateway.}

As per claim 17 Tennent depicts in figures 4-5 and discloses:  The network 26, according to claim 16, wherein each display member 16 includes a pixel-screen area for displaying each portion of the larger image.

As per claim 19 Tennent depicts in figure 1 and discloses:  The network 26, according to claim 16, wherein the external operator network 26 includes a control unit 28 connected to each interactive electronic clothing device 40. 

As per claim 21 Tennent discloses: The network 26, according to claim 16, wherein the external operator network 26 includes a Wi-Fi unit connected to each interactive electronic clothing device 40. { [0023] Wireless data communication will be sent using Antenna 24 over networks using protocols such as IEEE 802.11, Code Division Multiple Access (CDMA), Global System for Mobile Communication (GSM), or General Packet Radio Service (GPRS). The protocol selected would typically be based upon the most cost effective gateway.}
`
Claims 8, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tennent (US 2009/0310290) as modified by Akitomo in view of Moore et al (US 2013/0059526).  Tennent as modified by Akitomo discloses the claimed invention.

 Regarding claims 8 and 20 Tennent as modified by Akitomo is silent as to: a personal digital assistant connecting to the at least one interactive electronic clothing device. Regarding claim 13 Tennent as modified by Akitomo is silent as to the image display members are mounted on one or more arms portions of the clothing.

With respect to claims 8 and 20 Moore shows in figures 1 and 8: a personal digital assistant 103 connecting to the at least one interactive electronic clothing device.  With respect to claim 13 Moore shows in figure 7: the image display members are mounted on one or more arms portions of the clothing.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the interactive electronic clothing device of Tennent as modified by Akitomo with a personal digital assistant connecting to the at least one interactive electronic clothing device and the image display members are mounted on one or more arms portions of the clothing as taught by Moore et al. The rationale is as follows: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide an interactive electronic clothing device with a personal digital assistant connecting to the at least one interactive electronic clothing device and the image display members are mounted on one or more arms portions of the clothing because in doing so increases the versatility of the device by interacting with an extra screen and computing device. 

Response to Arguments
Applicant's arguments filed September 3, 2020 have been fully considered but they are not persuasive. Applicant asserts the following in the first full paragraph on page 4:
It is the Applicant's understanding that the cited references fail to disclose or suggest elements recited in the amended claims. Specifically, Tennent’s system relies on the use of a tracking system (OPS 20) to determine the location of the wearer of the display. The wearer's positioning data is reported via a USB (wired)/Bluetooth (wireless). The Applicant’s system does not require the use of a GPS system. The system of the Applicant's uses electrical connection between a power source and the display units, and uses a wireless connection between the location units 20, 20' communication unit 18, and the external operator network. 

The claimed invention does not preclude the use of a GPS to locate the wearer of the display.  Also, in  [0027] Tennent discloses:
In more restrictive items of clothing such as baby-Ts and snug shirts the GPS 20, and antenna 24 can be separated into a standalone Bluetooth device to be stored elsewhere such as a purse or pocket. The content and GPS tracking information will be beamed 

So Tennent provides for tracking in a secondary device connecting via Bluetooth (wireless).  Additionally, GPS tracking is very accurate over Bluetooth and wireless compared to USB.

With respect to applicant’s assertion of AKitomo’s system in the first full paragraph on page 4, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd